Citation Nr: 1138064	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  95-15 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a higher initial evaluation for cervical spine degenerative disc disease, rated as 10 percent disabling prior to September 10, 1998, and as 30 percent disabling thereafter.  

2.  Entitlement to a higher initial evaluation for mechanical low back pain syndrome, rated as 10 percent disabling prior to September 10, 1998, and as 20 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to February 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 1994 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) granting service connection for the cervical spine and low back disabilities at issue and assigning them each 10 percent ratings, effective from March 1, 1993.  In August 2004, the RO increased the Veteran's ratings to 30 and 20 percent, respectively, effective from September 10, 1998, the date that the Veteran underwent a VA examination that reflected increased severity of the Veteran's disabilities.  Since those increases do not date back to the receipt of the original claim, there are two distinct time periods to be considered for each disability.  This matter was last remanded in November 2009 for further development.

In January 1996, the Veteran was awarded a temporary total rating under 38 C.F.R. § 4.30 in light of cervical spine surgery, from July 21, 1995 through August 1995. 


FINDINGS OF FACT

1.  Prior to September 10, 1998, the Veteran did not have moderate limitation of motion of his cervical spine or moderate intervertebral disc syndrome with recurring attacks.  

2.  Since September 10, 1998, the Veteran has not had unfavorable ankylosis of his cervical spine.   

3.  Prior to September 10, 1998, the Veteran did not have lumbosacral strain with muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position.  

4.  Since September 10, 1998, the Veteran has not had severe lumbosacral strain, severe limitation of motion of his lumbar spine, forward flexion of his thoracolumbar spine limited to 30 degrees or less, or ankylosis of his entire thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for cervical spine degenerative disc disease prior to September 10, 1998, and in excess of 30 percent from September 10, 1998, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, Part 4, Diagnostic Code 5293 (2002), 5237 (2010).

2.  The criteria for an initial evaluation in excess of 10 percent for mechanical low back pain syndrome prior to September 10, 1998, and in excess of 20 percent from September 10, 1998, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, Part 4, Diagnostic Code 5295 (2003), 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO did not provide the Veteran with pre-adjudication notice.  However, the initial adjudication was a grant of service connection, and the VCAA did not exist at that time.  The RO gave the Veteran VCAA notice concerning higher ratings in March 2005.  This was followed by subsequent adjudication.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran in July 1993, August 1994, September 1998, May 2003, October 2007, February 2011, and June 2011; and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO complied with the Board's remands by following the numerous orders in them.  

VA has therefore complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Higher Ratings

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The Board notes that the Veteran's disabilities have significantly changed during the course of this appeal such that staged ratings were assigned.

The RO assigned the Veteran's cervical spine disability a 10 percent rating under old Diagnostic Code 5293 prior to September 10, 1998, and a 30 percent rating is in effect for it since then.  The Diagnostic Code now assigned is 5237, which is for lumbosacral or cervical strain.  The reason for this is that neuropathy related to the Veteran's cervical spine is not shown.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).  The RO assigned the Veteran's mechanical low back pain syndrome a 10 percent rating under old Diagnostic Code 5295 prior to September 10, 1998, and a 20 percent rating for it since then.  The Diagnostic Code now assigned is 5237.  

The new rating criteria for the spine can not be applied prior to September 26, 2003, because that is their effective date of applicability.  68 Fed. Reg. 51456 (Aug. 27, 2003).  Both the new and the old rating criteria apply for the period of time from September 26, 2003, as that date is the new criteria's effective date and the claim was filed before the rating criteria changed.  If a higher rating is affordable under the old or the new rating criteria, during the time when both criteria are effective, the higher rating from the more favorable criteria is assigned.  Thus, the Board will first consider whether a higher rating may be supported under the old rating criteria, then whether a higher rating may be supported under the new rating criteria.  

Prior to September 10, 1998, the Veteran's cervical spine and mechanical low back pain disabilities were assigned 10 percent evaluations. 

Prior to August 2002, intervertebral disc syndrome which was mild was rated as 10 percent disabling under Diagnostic Code 5293.  Moderate intervertebral disc syndrome, with recurring attacks, was rated as 20 percent disabling.  Severe intervertebral disc syndrome, with recurring attacks, with intermittent relief, was rated as 30 percent disabling.  Pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief, was rated as 40 percent disabling.   

Slight, moderate, and severe cervical spine limitation of motion were rated as 10, 20, and 30 percent disabling, respectively under Diagnostic Code 5290.  

Prior to September 26, 2003, lumbosacral strain was rated as 10 percent disabling under Diagnostic Code 5295 when it had characteristic pain on motion.  It was rated as 20 percent disabling when there was muscle spasm on extreme forward bending, and unilateral loss of lateral spine motion in a standing position.  A 40 percent disability rating is properly assigned where the symptoms are severe, with listing of whole spine to opposite side, positive Goldwaithe's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

Prior to September 26, 2003, limitation of motion of the lumbar spine was rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

Normal motion of the cervical spine is to 45 degrees of flexion, extension, and lateral flexion, and 80 degrees of rotation bilaterally.  Normal motion of the thoracolumbar spine is flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2011).  

Under 38 C.F.R. § 4.40 (2011), functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45 (2011), factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran's July 1993 VA examination showed that the Veteran had no postural abnormalities, fixed deformity, or spasm.  His forward flexion was to 95 degrees, backward extension was to 35 degrees, lateral flexion was to 40 degrees left and right, and lateral rotation was to 35 degrees left and right, with no objective evidence of pain on motion and no neurological deficit.  The diagnosis was no organic disease of the spines.  

In February 1994, the Veteran complained of tingling and constant pain and shooting pain in his left arm from his back all the way to his fingertips.  Dysthesias, anesthesias, hyperthesias, were all intermittent and it occurred on the right also.  He had had a normal electromyogram/nerve conduction study 6 months beforehand.  Examination revealed good sensory function and 5/5 strength.  Bilateral median, ulnar, and radial nerve conduction studies and an electromyogram of multiple muscles of both upper extremities were normal.  

In August 1994, the Veteran had a normal carriage, erect posture, and normal gait, and there were no neurological deficits.  

In April 1995, the Veteran complained of losing control of his fingers, but his neck had a full range of motion, with pain on flexion.  His upper extremities had 5/5 strength and his sensory was normal.  

In October 1995, following the Veteran's July 1995 cervical spine surgery, the Veteran complained only of minor neck pain on rotation to the left, and occasional spasm of fingers on excessive use of his hands.  

On VA examination on September 10, 1998, the Veteran reported chronic neck pain radiating to the upper extremities and chronic low back pain and stiffness.  He reported having 4-5 flare-ups a month, lasting a few minutes each time.  Lifting, pushing, pulling, and bending would aggravate the pain.  He stated that he could not lift things and could not do physical activity or use his hands.  The pain was affecting his factory job.  Examination revealed cervical spine flexion to 20 degrees, extension to 20 degrees, bilateral lateral flexion to 25 degrees, and bilateral lateral rotation to 30 degrees.  Lumbosacral spine flexion was to 50 degrees and extension was to 20 degrees.  Bilateral lateral flexion was to 25 degrees and bilateral lateral rotation was to 35 degrees.  There was pain in the cervical spine with extension at 15 degrees and with bilateral flexion at 20 degrees. In the lumbosacral spine, the pain in flexion started at 40 degrees, and in extension and bilateral lateral flexion, it started at 15 degrees.  The Veteran could not walk or stand a long time, and he had mild tenderness over the left lower paracervicals and right lower paraspinals.  

In July 2000, the Veteran's cervical spine had no muscular tenderness.  His lower back vertebral was tender to palpation.  However, he had a good range of motion with flexion, extension, and rotation without pain.  

In February 200l, the Veteran's lumbar spine active flexion and extension were decreased 50 percent due to pain, and side bending was decreased 25 percent.  In May 2001, he had 5/5 motor strength bilaterally with normal tone.  He complained of tingling and decreased sensation in the medial aspect of his right upper extremity, but vibratory and light touch were intact in the left upper extremity.  In August 2001, the Veteran was unable to flex or extend at his waist.  On VA examination in April 2002, the Veteran had good posture and gait.  

On VA examination in February 2004, lumbar spine forward flexion was to 62 degrees, right and left lateral flexion were to 50 and 14 degrees, and backward extension was to 20 degrees.  Cervical spine forward flexion was to 10 degrees, backward flexion was to 30 degrees, and right and left lateral flexion were to 19 and 13 degrees.  Motion stopped when the pain began, and there was objective evidence of painful motion.  Spasm and weakness were present.  Neurological examination was normal.  The diagnosis was degenerative joint disease of the cervical and lumbar spines.  

Evaluation in June 2005 revealed symmetric posture with no atrophy.  Neck flexion was to 20 degrees, and rotation was to 45 degrees bilaterally.  On evaluation in December 2005, the cervical spine had no weakness and a motor examination demonstrated no dysfunction.  Gait and stance were normal.  In August 2007, no sensory abnormalities were noted and strength was normal.  

On VA examination in October 2007, cervical spine flexion was to 35 degrees, extension was to 38 degrees, lateral flexion was to 36 and 35 degrees on the right and left respectively, and lateral rotation was to 60 and 58 degrees on the right and left respectively.  Lumbar spine flexion was to 65 degrees, extension was to 24 degrees, lateral flexion was to 26 degrees right and left, and lateral rotation was to 30 degrees right and left.  There were spasms in the right cervical sacrospinalis, as well as pain on motion and guarding, but no atrophy.  The thoraco sacrospinalis had no spasm, atrophy, guarding, or weakness, but there was pain with motion and tenderness.  Motor examination was 5/5 throughout and the diagnoses were degenerative joint disease and osteoarthritis of the cervical and lumbar spine.  

On VA examination in February 2011, the Veteran complained of now constant low back pain that would go from moderate to severe about 50-60 times in the past year.  The Veteran reported flare-ups with bending or sitting the wrong way.  He denied fatigue, weakness and spasm.  He stated that he could walk about 5-10 minutes or about 100 yards.  Examination revealed no evidence of ankylosis.  Forward flexion was to 60 degrees with pain beginning at 55 degrees.  Extension was to 10 degrees and bilateral lateral flexion was to 10 degrees.  Bilateral lateral rotation was to 20 degrees.  The Veteran performed repetitions without change in range of motion of level of pain.  Neurological examination revealed normal sensation.  

On VA examination in June 2011, the Veteran had no ankylosis.  Cervical spine flexion was to 20 degrees, extension was to 20 degrees, left and right lateral flexion were to 7 and 5 degrees, respectively, and left and right lateral rotation were to 25 degrees, with no additional limitations after 3 repetitions.  Reflexes were 2+, and there were no abnormal sensations.  The Veteran indicated that right leg symptoms began after a right leg fracture.  The examiner indicated that there was no evidence for any peripheral nerve or radiculopathy on his examination.  In fact, electromyogram/nerve conduction studies from the past year confirmed this. 

Based on the evidence, the Board concludes that a disability rating greater than 10 percent is not warranted for the Veteran's service-connected cervical spine disability prior to September 10, 1998.  Prior to that time, the Veteran's disability did not have or nearly approximate moderate limitation of motion of his cervical spine or moderate intervertebral disc syndrome with recurring attacks.  His neck had a full range of motion in April 1995.  No neurological deficits were found prior to September 1998 and strength was 5/5 in April 1995.  

The Board also concludes that since September 10, 1998, a rating greater than 30 percent for the service-connected cervical spine disability is not warranted.  The evidence shows that the Veteran does not have or nearly approximate unfavorable ankylosis of the cervical spine necessary for a 40 percent rating under the old or new rating criteria.  The February 2011 examination revealed that there was no ankylosis.  

As for the Veteran's service-connected low back disability, the Board concludes that a rating higher than 10 percent is not warranted for it prior to September 10, 1998.  Prior to then, the Veteran did not have or nearly approximate moderate limitation of motion of his lumbar spine. His motion was almost full on VA examination in July 1993.  Also, he did not have or nearly approximate lumbosacral strain with muscle spasm on extreme forward bending, and unilateral loss of lateral spine motion in a standing position.  There was no spasm and lateral motion was equal bilaterally at 40 degrees on examination in July 1993.  

From September 10, 1998, the Board concludes that a rating higher than 20 percent for the Veteran's service-connected low back disability is not warranted.  The evidence shows that the Veteran does not have or nearly approximate severe limitation of motion of his lumbar spine, or severe lumbosacral strain.  No more than moderate limitation of motion of the lumbar spine is shown in September 1998, February 2001, February 2004, October 2007, and February 2011.  Severe lumbosacral strain symptoms are not reported and the Veteran does not have listing of his whole spine to the opposite side, marked limitation of forward bending in a standing position, or abnormal mobility on forced motion.  The evidence also shows that the Veteran does not have or nearly approximate forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  There was no ankylosis on VA examination in February 2011.  

The Board finds that the provisions of 38 C.F.R. §§ 4.40, 4.45 do not assist, as the findings regarding motor strength, posture, gait, tone, and atrophy have been almost all normal, and there is no additional uncompensated limitation of motion that could provide a basis for a higher rating based on pain on use.  

The Board finds that consideration of Diagnostic Code 5243, for intervertebral disc syndrome, is not warranted, as the Veteran has not had intervertebral disc syndrome diagnosed since this regulation came into effect in September 2003, and his neurological findings have been normal.

The Board recognizes that the Veteran and the record may be understood to suggest impact of the service-connected disability on the Veteran's work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of the cervical spine and low back disabilities. For these reasons, referral for extraschedular consideration is not warranted.

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Ratings greater than 10 percent for cervical spine degenerative disc disease prior to September 10, 1998, and 30 percent from September 10, 1998, are denied.  

Ratings greater than 10 percent for mechanical low back pain syndrome prior to September 10, 1998, and 20 percent from September 10, 1998, are denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


